UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 KERRY LEE SWITZER, JR.

                        Plaintiff,                 Civil Action No. 22-2860 (JMC)

        v.

 DONALD TRUMP, et al.,

                        Defendants.

                                     MEMORANDUM OPINION

       Plaintiff Kerry Lee Switzer, Jr., proceeding pro se, filed a civil complaint against former

President Donald Trump and Secretary of Defense Lloyd J. Austin III. ECF 1. In the pleading,

Switzer alleges unspecified violations of 18 U.S.C. §§ 201, 641, 2381, 2384, 2390, 1028A,

1030(a)(4) and 1343, along with violations of an “International Code of Conduct,” cyber terrorism,

treason, embezzlement, tax evasion, fraud, identity theft, and “pandemic theft.” Id. at 3–4. Switzer

seeks damages of $3,000,000,000. Id. at 4, 6. Defendants have not yet been served Switzer’s

Complaint. ECF 2. The Court DISMISSES the Complaint because it fails to satisfy Rule 8’s

pleading standards and does not state any viable claims.

       Under the Federal Rules of Civil Procedure, every civil complaint must include “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Civil complaints need not include “detailed factual allegations,” but there must be enough

factual information “to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Pleadings filed by pro se litigants are held to “less stringent

standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972).




                                                     1
But “[e]ven pro se litigants [] must comply with the Federal Rules of Civil Procedure.” Butler v.

Cal. State Disbursement Unit, 990 F. Supp. 2d 8, 8–9 (D.D.C. 2013).

       Switzer’s Complaint fails to do so. The Complaint does not include any factual allegations

that explain when, where, or how Switzer was harmed by Defendants and states no viable claims

about which the Court is aware. Even more, Switzer appears to seek to enforce certain federal

criminal statutes, which Switzer cannot do as a private citizen. See Cmty. for Creative Non-

Violence v. Pierce, 786 F.2d 1199, 1201 (D.C. Cir. 1986).

       Switzer’s Complaint is therefore dismissed for failure to comply with Rule 8(a). The Court

recognizes that dismissing a case sua sponte is an unusual step, but the Court has the power to do

so when a plaintiff fails to comply with procedural rules. See, e.g., Brown v. Washington Metro.

Area Transit Auth., 164 F. Supp. 3d 33, 35 (D.D.C. Feb. 5, 2016) (dismissing a complaint sua

sponte for failing to comply with Rule 8(a)); Hamrick v. United States, No. 10-857, 2010 WL

3324721, at *1 (D.D.C. Aug. 24, 2010) (same); see also Ciralsky v. CIA, 355 F.3d 661, 668–69

(D.C. Cir. 2004) (finding no abuse of discretion where a district court dismissed a claim for failure

to comply with Rule 8(a)).

       Second, the Court may, “[n]otwithstanding any filing fee,” dismiss a case sua sponte when

a complaint “fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Here,

Switzer claims to be the victim of unspecified violations of an unidentified “International Code of

Conduct” and seeks $3,000,000,000 because Defendants have been “violating Switzerlands

sovereignty and stating victim is unknown international victim of ones own country while life was

in peril.” ECF 1 at 4. Because this Complaint fails to state a viable claim, dismissal is also

warranted under 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                     2
      Accordingly, it is hereby ORDERED that Plaintiff’s Complaint and this civil action are

DISMISSED. An Order consistent with this Memorandum Opinion is issued separately.


      SO ORDERED.

      DATE: October 13, 2022



                                                        Hon. Jia M. Cobb
                                                        U.S. District Court Judge




                                                3